The bill of exceptions recited that B. O. Keaton’s will was read in evidence, stated the date of its execution, and added, “A copy of which will is hereto attached and made a part of this bill of exceptions.” And a copy of a will purporting to have been executed on that day by said Keaton, was attached to the bill of exceptions, and was followed by the usual certificate of the Judge; but it had on it no mark of identification by the Judge. Because it ivas not identified by the Judge, the Court, upon motion of defendant’s counsel, dismissed the cause.